ALLOWABILITY NOTICE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 5 is allowable because the prior art of record fails to teach or suggest an  image processing system comprising: an active pixel sensor (APS) block including a plurality of (3x3) demosaicing matrices of imaging pixels arranged in columns and rows, each (3x3) demosaicing matrix including three red color pixels, three blue color pixels, and three white color pixels; and an image signal processor configured to perform demosaicing for each of the demosaicing matrices, wherein: the mask includes a first pixel having a first distance from the target pixel and a second pixel having a second distance from the target pixel; the second distance is greater than the first distance; the first pixel and the second pixel correspond to the same color; when the target pixel corresponds to a first color, the image signal processor generates image data of the first color for the target pixel based on pixel data of the target pixel and pixel data of remaining pixels corresponding to the first color in the mask, by applying, to the target pixel, a weight greater than weights applied to the remaining pixels, in combination with the other elements of the claim.  The closest prior art of record Iida in view of Hashimoto teaches a method of demosaicing a pixel array with red blue and white pixels using a 3x3 mask array into red, green and blue pixel data at a target pixel location as discussed at paragraph 38 of Iida.  However, the pixel array of Iida does not disclose an active pixel sensor (APS) block including a plurality of (3x3) demosaicing matrices of imaging pixels arranged in columns and rows, each (3x3) demosaicing matrix including three red color pixels, three blue color pixels, and three white color pixels.  While Hashimoto teaches a pixel array in which every 3x3 array will comprise 3 pixels of 3 different colors, the combination fails to teach or suggest “an image signal processor configured to perform demosaicing for each of the demosaicing matrices, wherein: the mask includes a first pixel having a first distance from the target pixel and a second pixel having a second distance from the target pixel; the second distance is greater than the first 
Claims 6-13, 15 and 16 are allowable based on their dependence on claim 1.
Claim 18 is an image signal processor variant of claim 5 and is allowable for reasons similar to those of claim 5.
Claim 19 is allowable based on its dependence on claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238.  The examiner can normally be reached on Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/Primary Examiner, Art Unit 2696